Title: From George Washington to Major General Benedict Arnold, 21 June 1778
From: Washington, George
To: Arnold, Benedict


                    
                        Dr Sir
                        June the 21st 1778.  OClock P.M.
                    
                    I have been favoured with your’s of this date.
                    I arrived myself about three oClock to day on the East side of the Delaware and the main body of the Army on the other, from whence they will cross to morrow. This afternoon has been employed in passing the Artillery and such Baggage as could be got over.
                    The Enemy from the last intelligence were at Mount Holly and at Mores Town, their precise rout not yet ascertained. We intend, as soon as things are in a train to move towards them and to avail ourselves of any favourable circumstances that may offer. If a body of militia, even tho inconsiderable, could be got to advance towards their Rear, under the command of a spirited, sensible Officer, it is thought many advantages might be derived from it. The number tho small, would not be without great use. perhaps you might prevail on a good many to cross from Philadelphia and from it’s environs. If you can it might be a happy circumstance if they could be commanded by Genl Cadwalader. He is a good Officer, in whom great confidence will be reposed. You can readily discover whether any thing essential can be done in this way; if it can it must be with expedition. I am Dr sir &c.
                    
                        Go: Washington
                    
                    
                        ⟨P.⟩S. I would wish you to ⟨sh⟩ew this to Genl Cadwalader.
                    
                